DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 10 and 19, Applicant recites “wherein the sustained shaft torque level is achieved prior to detecting a second transient grid event.”  It is unclear how Applicant proposes to implement this limitation as occurrence of a transient event on the grid cannot be prevented by the wind turbine being controlled.  Furthermore, Applicant has not recited any structures or means to not detect a transient event when it occurs.  Thus, it is wholly unclear how Applicant intends to prevent the transient events from occurring such that they might not be detected.  Stated another way, Applicant has not adequately disclosed how they will achieve “a sustained shaft torque level … prior to detecting a second transient grid event” because the recited method and apparatus contain no means to ignore or otherwise fail to detect a transient event when it occurs and, furthermore, the disclosure as filed contains no discussion of how to prevent the transient events from occurring.
Since it is wholly unclear how Applicant intends to perform the recited method step, Examiner finds that claims 10 and 19 do not enable one skilled in the art to make and use the invention as recited by the instant claims.  Because the claims are not enabled and Examiner is unable to ascertain how one would ensure the sustained shaft torque signal is achieved prior to the detection of subsequent transient events, claims 10 and 19 will be interpreted as if they did not recite the non-enabled subject matter, e.g., “[t]he method of claim 1/13, further comprising, in response to the increased damping level, achieving a sustained shaft torque level within a deviation of a shaft torque level prior to the first transient grid event.”
Claims 3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 14, Applicant recites “a voltage decrease which is at least 50% of a pre-transient grid event voltage and less than or equal to 70% of the pre-transient grid event voltage.”  It is unclear how this limitation should be parsed.
The term “decrease” can imply reduction of a value (e.g., “voltage”) by some specified amount.  Thus, the instant claims may be read as “a voltage [on the grid] during the transient event is between 30% and 50% of the pre-transient voltage.”  The term “decrease” could also imply the result of the reduction, e.g., “a voltage decrease which is at least 50% of a pre-transient grid event voltage …” could be interpreted as “a voltage [on the grid] during the transient event is between 50% and 70% of the pre-transient voltage.”
“[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.”  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008).  As claims 3 and 14 present at least two plausible claim constructions, the claims are properly rejected under §112(b) as being indefinite.  Appropriate corrections are required.
As Examiner is unable to determine the actual scope of the claim from the instant limitations, the instant Specification, or the instant figures, an examination based on prior art is not possible at this time.  This is not an indication of allowable subject matter.  The claims will be considered once sufficiently clarifying amendments are received.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0035281 (“Gamesa”) in view of common-knowledge.
Regarding claim 1, Gamesa discloses:
A method for controlling a wind turbine coupled to a power grid (para. [0018]), the wind turbine having a drivetrain (“[t]he wind turbine having a drivetrain”) comprising a rotor (108, 112; paras. [0019-20]) rotatably coupled to a generator (120) via a 
detecting, via a controller, a first transient grid event (para. [0023]; WTG controller receives an indication of a voltage dip); 
generating a torque command via to minimize oscillations, avoid overspeed values, and keep aerodynamic torque enough to recover power production”); 
determining, via the controller, at least one oscillation parameter relating to the torsional vibration (para. [0018]; “maximum torque value”); 
determining, via the controller, a target generator torque level (“[a] generator torque … reference is calculated) in response to the determination of the at least one oscillation parameter (the generator torque reference is calculated “taking into account the maximum … torque … value”), the target generator torque level being a torque level corresponding to an increased damping level of the torsional vibration which is greater than the default damping level (generator reference torque value is calculated to “enhance the damping to the drive train”); and 
modifying the torque command with a torque modifier command generated via the controller so as to establish a torque of the generator at the target generator torque level, thereby developing the increased damping level (implicit; Gamesa discloses determination of the target torque level and the means to achieve it, thus Gamesa must implicitly disclose “a torque modifier command generated by the controller” and use it to modify the torque command in order to “establish a torque of the generator at the target generator torque level, thereby developing the increased damping level”).

	While Gamesa does not explicitly disclose the coupling being a “slip coupling” or that the torque command is generated by “a drive-train-damper control module of the controller,” Examiner finds these limitations to be implicit to Gamesa.
	One of ordinary skill in the art would be familiar with a variety of means to couple a turbine rotor to a generator rotor.  Gamesa discloses the use of a generic “coupling,” but does not specify a “slip coupling.”  "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom."  In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
As is well-understood in the art, a slip coupling allows the coupled shafts to slip relative to each other when, for example, a torque threshold is exceeded.  This prevents unnecessary damage to components connected to either of the rotors.  Recognizing that Gamesa is drawn toward preventing unnecessary damage to a wind turbine resulting from torque variations and oscillations derived from a low voltage event and, understanding the function and purpose of a slip coupling, one of ordinary skill would reasonably infer that the coupling of Gamesa is a slip coupling.  As such, Examiner finds that Gamesa implicitly discloses “a slip coupling” as recited by the preamble of the claim.
Regarding “a drive-train-damper module of the controller,” Examiner first notes that “module” may be defined (in context of computing) as “any of a number of distinct but interrelated units from which a program may be built up or into which a complex activity may be analyzed.”  Gamesa’s generation of a torque command is performed by the wind turbine controller, and said controller may be broadly interpreted as the amalgamation of “a number of distinct by interrelated units from which … a complex activity may be analyzed.”  Thus, the controller of Gamesa may be broadly and reasonably interpreted as comprising an unspecified plurality of modules.
Since the controller of Gamesa generates the torque command and may be reasonably interpreted as containing an unspecified number of modules, Examiner finds that Gamesa implicitly discloses at least one “drive-train-damper control module” as recited by the instant claims.  
As demonstrated above, Gamesa discloses each and every limitation of the instant claim either implicitly or explicitly.  As a result, claim 1 is properly rejected under §103 as being unpatentable in view of Gamesa.
Regarding claim 2, Gamesa discloses the limitations as set forth in claim 1 and further discloses the first transient grid event comprising a low-voltage ride through event (“voltage dip”).
Regarding claim 4, Gamesa discloses the limitations as set forth in claim 1 but does not explicitly state that “the oscillation parameter is a function of a plurality of transient event parameters,” said parameters “comprising a power level prior to the first transient grid event, a grid voltage during the first transient grid event, and a duration of the first transient grid event.”
As recited, the oscillation parameter is “a function” of the event parameters.  As Applicant has not furnished a function, Examiner is free to interpret the term under the doctrine of broadest reasonable interpretation.  Broadly interpreted, “a function” is nothing more than “a relationship or expression involving one or more variables.”
Turning now to the recited event parameters, Examiner notes that the maximum torque value of Gamesa (i.e., “the oscillation parameter”) is inherently “a function” of: (1) a power level prior to the first transient grid event; (2) a grid voltage during the first transient grid event; and (3) a duration of the first transient grid event.
With respect to “a power level prior to the first transient grid event,” Gamesa specifies that the maximum torque is calculated after the grid recovers.  In this way, the maximum torque is a function of “a power level prior to the first transient grid event” because, in order to have recovered, the power level [of the grid] must have returned to the substantially same power level it was prior to the voltage dip.  Thus, Gamesa inherently discloses the maximum torque being a function of “a power level prior to the first transient grid event.”
With respect to “a grid voltage during the first transient grid event,” Examiner notes that the maximum torque is not specified until after the voltage dip, meaning that the voltage dip must occur.  In this way, the maximum torque is a function of “a grid voltage during the first transient grid event” because determination of the maximum torque requires that the grid first experience a voltage dip.  In order to have a voltage dip, “a grid voltage” must be lower than a threshold “during the first transient grid event.”  Stated another way, the maximum torque is a function of “a grid voltage during the first transient grid event” being at or below a threshold voltage.  Thus, Gamesa inherently discloses the maximum torque being a function of “a grid voltage during the first transient grid event.”
With respect to “a duration of the first transient grid event,” Examiner again notes that the maximum torque is not specified until after the voltage dip.  As such, the maximum torque must inherently be a function of “a duration of the first transient grid event” because the maximum torque is not calculated until “a direction of the first transient grid event” has passed.
Since “a function” requires literally nothing more than “a relationship” between the specified variables, Examiner finds that Gamesa inherently discloses determination of the maximum torque as a function of multiple parameters.  Since, as shown above, each of the recited parameters is inherent to the function for determining the maximum torque, Examiner finds that Gamesa discloses each and every limitation of instant claim 4.
Even assuming, arguendo, that the above is not inherent to Gamesa, the limitations would be understood as implicit to Gamesa by one of ordinary skill.  For example, Gamesa discloses detection of the voltage dip.  To make such a detection, Gamesa must implicitly know “a power level prior to the first transient grid event” and “a grid voltage during the first transient grid event.”  Without at least these two parameters, Gamesa could not detect the presence of the voltage dip.  Furthermore, “a duration of the first transient grid event” must be known if one is indicating a recovery of the grid; thus one could reasonably interpret Gamesa as implicitly disclosing a function for determining the maximum torque based on whether “a [full] duration of the transient grid event” has passed.  Thus, the limitations are also implicit to Gamesa, even if they should be found not to be inherent.  
Regarding claim 5, Examiner first notes that “the plurality of transient event parameters” of claim 4 is recited as “comprising” the listed parameters.  The transitional phrase “comprising” indicates an open-ended claim; as such, “the plurality of transient event parameters” is not limited to only those recited.  As such, claim 4 may be reasonably interpreted as including further parameters such as pitch angle as well as current and remaining aerodynamic torque during the transient event.  With this in mind, Examiner finds that Gamesa discloses of claim 5, as detailed below.
Turning back to the instant limitations, Gamesa discloses the limitations as set forth in claim 4, as well as disclosing further “transient event parameters” including pitch angle as well as current and remaining aerodynamic torque.  Gamesa further discloses: 
wherein determining the oscillation parameter further comprises: 
receiving, via the controller, data indicative of at least one of the plurality of transient event parameters (para. [0018]; WT controller receives “information … to know that a voltage dip is taking place” and “calculates the current aerodynamic torque,” thereby disclosing reception of “data indicative of” current aerodynamic torque, i.e., “at least one of the plurality of transient event parameters”), wherein the data further comprises an absence of 24508693-US-1/GECW-1023 indications corresponding to at least one additional parameter of the plurality of transient event parameters (“remaining aerodynamic torque”); and 
determining, via the controller, a presumptive value for the at least one additional parameter via an estimation of the at least one additional parameter (“controller calculates the current aerodynamic torque and derivative of torque with respect to pitch angle to know the remaining aerodynamic torque”).
	In view of the above, Examiner finds that Gamesa discloses each and every limitation of instant claim 5 when the claim is broadly interpreted and the prior art is properly considered for all that it teaches, including implicit disclosures.
Regarding claim 6, Gamesa discloses the limitations as set forth in claim 4 and further discloses wherein the oscillation parameter comprises at least one of a peak shaft torque (para. [0018]; “a maximum torque;” when interpreted in context of Gamesa’s disclosure, one of ordinary skill would recognize that “a maximum torque” is a maximum torque applicable to the drivetrain, i.e., “a peak shaft torque”),  (unnecessary due to recitation in the alternative).
Regarding claim 7, Gamesa discloses the limitations as set forth in claim 4 and further discloses wherein the increased damping level reduces at least one of the peak shaft torque (regarding the maximum torque, Gamesa further elaborates that “the controller calculates a more restrictive limit subtracting an offset to the previous value to make sure that it is going to be possible to apply the” dampening; thus, Gamesa discloses the increased damping level reducing the maximum torque to ensure dampening can occur), 
Regarding claim 8, Gamesa discloses the limitations as set forth in claim 1, but does not explicitly disclose: 
wherein modifying the torque command with the torque modifier command further comprises: 
detecting, via the controller, an approach of the oscillation parameter to an activation threshold, wherein the approaching of the activation threshold results in the modifying of the torque command.

	Examiner first notes that “approach” is defined as “come near or nearer to (something) in distance or time.”  Thus, if a parameter has exceeded a threshold, the parameter must also have approached the threshold.  Thus, detection of a parameter exceeding a threshold implicitly discloses detection of “an approach” by the parameter to the threshold.  Furthermore, “the approaching of the activation threshold results in the modifying of the torque command” merely requires that approaching be one of the conditions for producing the result; the claim does not require approach be the only condition for producing the result.
With the above in mind, Gamesa elaborates that “the controller calculates a more restrictive limit subtracting an offset to the previous value to make sure that it is going to be possible to apply the” dampening.  This represents a parameter (“maximum torque”) exceeding a threshold.  Because exceeding this threshold results in activation of a further limit (“a more restrictive limit” than the maximum torque), the threshold may be reasonably interpreted as “an activation threshold.”  As discussed above, detection of a threshold being exceeded implicity teaches detection of the parameter approaching the threshold because a threshold cannot be exceeded without the parameter first coming “near or nearer to” the threshold.  As such, Examiner finds that Gamesa implicitly discloses “detecting, via the controller, an approach of the oscillation parameter to an activation threshold.”
Furthermore, the approach and exceeding of the threshold in Gamesa “results in” the application of a more restrictive limit on the maximum torque, followed by modification of the torque command in accordance with the more restrictive threshold.  As discussed above, the claim merely requires that approaching be one of the conditions for producing the result; the claim does not require approach be the only condition for producing the result.  Clearly Gamesa does not disclose immediately modifying the torque command in response to detecting the approach of the maximum torque to the threshold; instead, Gamesa must perform additional steps with further conditions to arrive at the end result of modifying the torque command.  This is, however, immaterial to evaluation of patentability of the instant claim because the claim does not exclude further conditions or steps in obtaining the result.
As such, Examiner finds that Gamesa implicitly discloses the limitations of claim 8.
Regarding claim 9, Gamesa discloses the limitations as set forth in claim 1, but does not explicitly disclose determining a nominal release threshold of the slip coupling; and establishing the target generator torque level at a magnitude which is less than the nominal release threshold of the slip coupling so as to maintain traction of the slip coupling.
As established above, the purpose and use of slip couplings is well-known by those of ordinary skill in the art.  In context of claim 1 and the disclosure of Gamesa, “the target generator torque level” is determined after the grid recovers and serves the purpose of minimizing “transient torque overshoot and to enhance the damping to the drive train.”  
Since the purpose of the target generator torque level in Gamesa is to minimize torque overshoot as well as enhancing the damping to the drive train, one of ordinary skill would understand that the coupling of Gamesa must be designed such that the torque of the generator or rotor shafts does not exceed a release threshold.  If the torque did exceed such a threshold, Gamesa would be unable to control either of the torque overshoot or the damping effect on the drivetrain.
In view of the above, Examiner finds that one of ordinary skill would recognize the limitations of claim 9 as implicit to the reference’s disclosure.  As such, Examiner concludes that Gamesa discloses each and every limitation of claim 9 either explicitly or implicitly.
Regarding claim 10, Gamesa discloses the limitations as set forth in claim 1, but does not explicitly disclose in response to the increased damping level, achieving a sustained shaft torque level within a deviation of a shaft torque level prior to the first transient grid event, wherein the sustained shaft torque level is achieved prior to detecting a second transient grid event.
Games does, however, disclose control to “recover power production in a short time after the grid recovers” (para. [0018]).  One of ordinary skill would understand that “recovery” indicates the grid returning to operation at a substantially similar level to operation prior to the transient event.  One of ordinary skill would further understand that by “recover power production in a short time,” Gamesa is implying that the wind turbine also returns to operation at a substantially similar level to operation prior to the transient event.
If the wind turbine is operating (substantially) at pre-transient levels, the wind turbine must have achieved “a sustained shaft torque level” within some undefined, arbitrary “deviation of a shaft torque level.”  As such, Examiner finds that Gamesa implicitly discloses the limitations of instant claim 10 (as interpreted by Examiner due to issues of enablement).
Regarding claim 11, Gamesa discloses the limitations as set forth in claim 1 and further discloses wherein generating the torque modifier command further comprises: 
receiving, via the controller, a plurality of operating parameters (e.g., speed, acceleration) for at least one of the rotor and the generator (para. [0023]; generator parameters are received in order to calculate pitch controls); 
generating a torsional information data set (implicit; the data collected is related to torque control, thus reception and use of said data implicitly includes a step of generating “a torsional data set”); and 
multiplying, via the controller, the torsional information data set by at least one control gain (“[t]he contribution of each factor … can be evaluated using per unit gains that multiply the maximum pitch rate”).

	Gamesa does not explicitly disclose “filtering … the plurality of operating parameters at a plurality of drivetrain torsional frequencies to generate a filtered, torsional information data set” as recited by the instant claim.  The filtering of received operating parameters to avoid operation at harmonic frequencies of wind turbine components is well-known within the art.  It would, therefore, have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify Gamesa to filter the received operational parameters at a plurality of frequencies representing harmonics of the drivetrain for the purposes of avoiding operation of wind turbine components at frequencies that would increase or otherwise exacerbate the oscillations of the drivetrain. 
Regarding claim 12, Applicant merely specifies that the “gain” of claim 11 is at least one of “a proportional gain, an integral gain, [and] a differential gain.”  The use of PID controllers as means for controlling proportional and integral gains is well-known in the art.  It would, therefore, have been obvious to one of ordinary skill in the art (prior to the effective filing date) to implement the gain of Gamesa using well-known means, such as a PID controller, for controlling gain parameters.
Regarding claims 13 and 15-20, Applicant merely recites an apparatus (i.e., “a system”) comprising structures configured for implementing the method of claims 1, 4, and 6-12.  As shown above, the method of claims 1, 4, and 6-12 is disclosed or otherwise rendered obvious by Gamesa.  Furthermore, Gamesa discloses the structures configured for implementing the method.  As such, Examiner finds that the rejection of claims 1, 4, and 6-12 applies, mutatis mutandis, to the subject matter of claims 13 and 15-20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those references cited, but not discussed above, generally relate to control of wind turbines configured to respond to or ride through low-voltage events occurring on a connected power grid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS K QUIGLEY/Examiner, Art Unit 2832    


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832